Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 8/9/2021 has been considered.  Claims 2, 4, and 5 have been cancelled and Claims 1 and 3 are pending.  An action on the merit follows.  

Response to Arguments
	Examiner agrees that the 112f interpretation is no longer proper in view of Applicant’s amendments.  Examiner has withdrawn the indication of the 112 interpretation.  
Applicant argues that the cited art does not disclose each and every limitation of the claims as amended.  Examiner agrees and has updated the rejection as necessitated by Applicant’s amendments in the Final Rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (U.S. Patent Application Publication No. 20040128025) in view of Yap et al. (U.S. Patent Application Publication No. 20200017317) (Examiner relies on support from Provisional Applications dated 7/16/2018 and 12/11/2018) and Agasti et al. (U.S. Patent Application Publication No. 20140379532).  

As per Claim 1, Deal et al. disclose a shopping support system (Deal et al. disclose merchandise dispensers connected to distributed stock and/or centralized stock locations (FIGs. 1, 2, 3) [0051]) comprising:
a management server configured to store information on a payment account and product receiving place of a shopper (Deal et al. disclose a system of devices comprising a user interface accepting payment information and accepting a request for an item to be delivered to a fitting room 
a reservation device configured to allow the shopper to input an operation for designating a product desired to be purchased (Deal et al. disclose a user interface accepting payment information and accepting a request for an item to be delivered to a fitting room [0054]);
an automatic sorter configured to pick up a product (Deal et al. disclose a merchandise selector for retrieving a desired item from the merchandise stock [0019] [0044] [0059]);
a register configured to communicate with a payment server that manages the payment account (Deal et al. disclose registering payment to bill the account of a user [0054]); and
a moving object (Deal et al. disclose a transport mechanism [0059]),
wherein the management server specifies a product designated in response to the operation input to the reservation device as a reserved product to be purchased (Deal et al. disclose a user using a user interface to request a product for purchase and delivery to a fitting room [0054]), controls the automatic sorter to collect the reserved product to be purchased for each shopper (Deal et al. disclose a merchandise selector for retrieving a desired item from the merchandise stock [0019] [0044] [0059]), transmits purchase information to the register to charge the shopper for a price of the reserved product to be purchased (Deal et al. disclose registering payment via a card reader and/or user interface to bill the account of a user [0054]), and controls the moving object to cause the moving object loaded with the product in a settled state to move to the product receiving place designated by the shopper (Deal et al. disclose the user immediately paying for the item upon request and the dispenser dispensing the item [0041] and prepayment prior to dispensing [0055] [0100].  Deal et al. further disclose a transport mechanism for dispensing the product at a desired merchandise output [0054] [0059]);
device into which a product with a tag associated with each shopper is able to be put (Deal et al. disclose a shopper inputting an ID into a user interface such that the merchandise with the same 
and the management server specifies a product with the tag as the reserved product to be purchased of the shopper associated with the tag when the product is put into an input port (Deal et el. Disclose transporting the item through a transport mechanism comprising, for example, conveyer systems to a merchandise output [0059] wherein the merchandise output is part of a reserved fitting room for the customer to receive the item [0053]). 
Deal et al. go as far as to disclose motorized storage [0059] but do not explicitly disclose self-traveling moving object.  However, Yap et al. do teach self-traveling moving object (see, e.g., mobile robot at [0346].).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Deal et al. with self-traveling moving object as seen in Yap et al. in order to decrease the need for human input in the system, thereby decreasing instances of human error, and thus increasing efficiency in retail operations.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and costs associated with merchandise movement, thereby streamlining merchandising procedures, and thus enhancing customer and retailer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating product movement in retailer settings.  
	Deal et al. teach input ports and output ports [0053] and using conveying systems for relaying merchandise.  Deal et al. do not explicitly disclose but Agasti et al. do teach the reservation device is a shooter into which a product with a tag associated with each shopper is able to be put by the shopper; and the management server specifies a product with the tag as the reserved product to be purchased of the shopper associated with the tag when the product is put into an input port by the shopper (Agasti et al. teach a customer scanning items with tags on a shop floor [0032] and a shopper deciding to buy tagged items by adding them to an online cart associated with the shopper [0032] and having the items relayed to a checkout station via a delivery chute [0032]).

	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and conveyance ports of Deal et al. with the limitations of Agasti et al. in order to increase customer accessibility in identifying and conveying items for purchase, thereby decreasing effort in accommodating customer requests, and thus increasing store throughput.  One having ordinary skill in the art would be motivated to make this modification in order to allow customers more control over product purchases, thereby enhancing consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating customer purchases via conveyance systems.  

As per Claim 3, Deal et al. disclose a device and the reservation device is configured such that the input port is switched to a state where the input port is associated with the shopper and is temporarily opened to be able to put the product when an operation is input from the shopper (Deal et al. disclose a fitting room with an output port such that the product is placed in the fitting room for authorized retrieval by the customer [0053] (i.e. an input port for the customer to receive the product).  Deal et al. further disclose the fitting room with the output port being opened with a temporary code by the user such that unauthorized access is mitigated [0053]); and the management server specifies a product put while the input port is open as the reserved product to be purchased of the shopper (Deal et al. teach billing a user account for a user receiving merchandise in the fitting room [0054]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/N.E.B./Examiner, Art Unit 3627  



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627